Citation Nr: 0526465	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-01 218	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for asbestosis.

2.  Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to March 
1964.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for asbestosis, 
and assigned a 10 percent rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.

In a March 2004 rating decision the RO denied entitlement to 
service connection for colon cancer, which the veteran claims 
to be due to asbestosis exposure in service.  He also 
perfected an appeal of the March 2004 decision.  For good 
cause shown, his motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The veteran's appeals were previously before the Board in 
September 2004, at which time the Board adjudicated issues no 
longer in appellate status and remanded the colon cancer 
issue for additional development.  The requested development 
has been completed, and the case returned to the Board for 
further consideration of the veteran's appeal.

In an October 2003 statement the veteran claimed entitlement 
to service connection for a urinary tract disorder, which he 
claimed to be due to asbestos exposure.  That issue has not 
yet been adjudicated by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The issue of entitlement to an increased rating for 
asbestosis is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's colon cancer is not related to an in-
service disease or injury, including exposure to asbestos.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in September 2003 by 
informing him of the evidence needed to establish service 
connection for colon cancer.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any additional evidence that was 
relevant to the claim.  The Board finds, therefore, that VA 
has fulfilled its duty to inform the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record and/or obtain a 
medical opinion if VA determines that an examination or 
opinion is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the private and VA treatment records the 
veteran identified, and obtained a medical opinion regarding 
the claimed nexus between asbestos exposure and colon cancer.  
The veteran has presented private medical records, a medical 
opinion, and multiple research articles regarding the affects 
of asbestos exposure in support of his claim.  

The available evidence indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The evidence also shows, however, that 
he has received disability benefits since approximately 1985 
due to nonservice-connected coronary artery disease, not the 
colon cancer that was found in August 2003.  The Board finds, 
therefore, that the evidence in the SSA claims file is not 
shown to be relevant to the issue on appeal, and a copy of 
that evidence need not be obtained prior to adjudicating the 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (the duty to assist requires VA to obtain evidence 
that is shown to be relevant to the issue being considered).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal, and stated that he 
had no additional evidence to submit.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The medical evidence shows that the veteran's symptoms were 
diagnosed as moderately differentiated invasive 
adenocarcinoma of the rectum following surgery and biopsy in 
September 2003.  In addition, in granting service connection 
for asbestosis in December 2002 the RO determined that, based 
on "current guidance," the veteran's probability of 
exposure to asbestos in service as a fireman on a Navy ship 
was "highly probable."  Although the RO did not describe 
the "current guidance," and the Board has been unable to 
locate any VA issuance on that subject, for the purpose of 
analysis the Board will assume, without so finding, that the 
veteran was exposed to asbestos while in service.  His claim 
is, therefore, supported by a current medical diagnosis of 
disability and evidence of an in-service injury.  For the 
reasons described below, however, the Board finds that the 
colon cancer is not shown to be related to the asbestos 
exposure in service.  Hickson, 12 Vet. App. at 253.

The Board notes that VA's operating instructions pertaining 
to the development of claims based on asbestos exposure 
indicate that the inhalation of asbestos particles may 
produce cancers of the gastrointestinal tract, and that 
persons with asbestos exposure have an increased incidence of 
gastrointestinal cancer.  See Veterans Benefits 
Administration Manual M2-1, Part VI, Chapter 7, Par. 7.21 
(April 19, 2005) (Manual M21-1).  The instructions go on to 
state, however, that the Rating Specialist must determine 
whether the veteran was exposed to asbestos while in service, 
and whether any claimed disease is related to such exposure.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Manual M21-1 provisions pertaining 
to the development of asbestos-related claims are 
interpretive, not substantive, and do not create any 
presumptions regarding service connection based on those 
provisions; they "are, at most, administrative directions to 
the field containing guidance as to the procedures to be used 
in the adjudication process."  Dyment v. West, 13 Vet. App. 
141, 146 (1999), aff'd 287 F.3d 1377 (Fed. Cir. 2002).  The 
reference in the Manual M21-1 instructions is not, therefore, 
probative of whether the veteran's colon cancer is related to 
asbestos exposure in service.

The veteran presented an October 2003 private medical opinion 
that was apparently obtained in conjunction with his lawsuit 
against manufacturers of asbestos materials for the injury he 
purportedly suffered as a result of his exposure to asbestos.  
The opinion was addressed to a law firm in Massachusetts, and 
was provided by a radiologist in Texas.  In that opinion the 
radiologist stated that he had reviewed the veteran's 
occupational exposure history, including his exposure to 
asbestos while serving in the Navy from 1960 to 1964; the 
medical history he had been provided; and a chest X-ray dated 
in May 1998.  He provided the opinion that, based on the X-
ray report, the veteran had asbestosis and that, based on his 
medical records, he had colon cancer.  He also stated that 
colon cancer is twice as common in persons exposed to 
asbestos, in comparison to persons not exposed to asbestos, 
and that, therefore, the veteran's exposure to asbestos 
contributed to the development of colon cancer.  

The radiologist did not cite to any specific medical 
literature or clinical findings in support of his assertion, 
and his opinion was based only on the evidence provided to 
him by the attorneys representing the veteran in the lawsuit.  
In addition, there is no indication that the physician, as a 
radiologist, has any special knowledge regarding the etiology 
of colon cancer;  "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 
472 (1993).  For these reasons the October 2003 medical 
opinion is of low probative value in determining whether the 
veteran's colon cancer is etiologically related to asbestos 
exposure in service.

The veteran has also presented numerous Internet articles 
showing that asbestos exposure leads to colon cancer, which 
were extracted from web sites maintained by various law firms 
engaged in lawsuits against the asbestos manufacturers.  The 
articles do not, however, cite to any medical evidence or 
health studies showing that asbestos causes colon cancer, and 
there is no indication that the law firms publishing the 
material are competent to provide evidence regarding medical 
causality.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(lay persons are not competent to provide evidence of the 
etiology of a medical disorder).  The Board finds, therefore, 
that the Internet articles from the law firms are not 
probative of the veteran's colon cancer having been caused by 
asbestos exposure.

In addition, the veteran submitted numerous other documents 
pertaining to the asbestos lawsuit, including a disclosure 
statement showing the amount of claim settlement for various 
diseases that may have been caused by asbestos exposure.  The 
disclosure statement indicates that a given amount could be 
paid if the evidence establishes that an individual had a 
diagnosis of colorectal cancer.  The disclosure statement 
also indicates, however, that the claim had to be supported 
by medical evidence showing that the colorectal cancer was 
related to asbestos exposure.  The disclosure statement is 
not, therefore, evidence of a nexus between asbestos exposure 
and the development of colon cancer.

Furthermore, the veteran presented a summary document of 
studies pertaining to asbestos exposure and colon cancer 
maintained and issued by the National Institute of 
Occupational Safety and Health, Centers for Disease Control, 
and excerpts from one of those studies.  A review of the 
studies included in the summary shows that some of the 
epidemiological studies showed a relationship between 
asbestos exposure and the development of colon cancer, while 
others showed the absence of a statistical relationship.  The 
material submitted by the veteran did not include any 
analysis of the various studies undertaken on this issue, in 
terms of the validity of the studies or any medical 
conclusions that could be derived based on the results of the 
studies.  For that reason the evidence is of low probative 
value in determining whether an etiological relationship 
exists between the veteran's colon cancer and his exposure to 
asbestos while in service.

The RO requested an opinion as to the relationship between 
asbestos exposure and the veteran's colon cancer.  In the 
February 2004 opinion the examiner stated that he/she had 
reviewed the claims file and the medical literature 
pertaining to asbestos exposure and the development of colon 
cancer, and found that the veteran's colon cancer was less 
than as likely as not secondary to asbestos exposure.  

The examiner included with the opinion a September 2002 
report issued by the Agency for Toxic Substances and Disease 
Registry, Centers for Disease Control, titled "The Incidence 
of Nonrespiratory Cancers and Exposure to Asbestos."  The 
report shows that, based on review of the research pertaining 
to that subject, a "clear link" was shown between exposure 
to asbestos and the development of respiratory cancers.  The 
report further shows, however, that although a few 
epidemiological studies had shown an association between 
colon cancer and asbestos exposure, most studies did not show 
such a relationship.  The report ended with the conclusion 
that a link between colon cancer and exposure to asbestos was 
not clearly shown.

The VA medical opinion was based on review of the veteran's 
medical records and an analysis of the medical literature 
conducted by the Centers for Disease Control, rather than an 
individual study.  The examiner stated the basis for his/her 
opinion, and provided a copy of the report relied on in 
rendering the opinion.  For these reasons the Board finds 
that the February 2004 medical opinion is highly probative, 
and that the evidence showing that the colon cancer is 
unrelated to asbestos exposure is more probative than the 
evidence showing that an etiological relationship exists.

In summary, the evidence shows that the veteran has colon 
cancer, and the Board has assumed, without so finding, that 
he was exposed to asbestos while in service.  The most 
probative evidence indicates, however, that the colon cancer 
is not related to asbestos exposure.  Moreover, there is no 
evidence of the disease in service or within one year 
following discharge from service.  For those reasons the 
Board finds that the colon cancer is not shown to be related 
to an in-service disease or injury, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for colon cancer.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) 
(the benefit of the doubt rule in 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 cannot be applied if the Board has found 
that the preponderance of the evidence is against the claim).  


ORDER

The claim of entitlement to service connection for colon 
cancer is denied.


REMAND

The rating schedule for interstitial lung disease, including 
asbestosis, provides a 100 percent rating if the Forced Vital 
Capacity (FVC) is less than 50 percent of predicted, or; the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent of 
predicted, or; the maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; the disorder is manifested by cor pulmonale 
or pulmonary hypertension; or it requires outpatient oxygen 
therapy.  A 60 percent rating applies with an FVC of 50-
64 percent of predicted, or; the DLCO (SB) of 40-55 percent 
of predicted, or; the maximum exercise capacity is 15-20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  The disorder is rated at 30 percent if 
manifested by FVC of 65-74 percent of predicted, or; DLCO 
(SB) of 56-65 percent of predicted.  The disorder is rated at 
10 percent if manifested by FVC of 75-80 percent of 
predicted, or; DLCO (SB) of 66-80 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6833 (2004).

The medical evidence shows that prior to the veteran's 
January 2001 claim for service connection for asbestosis, his 
respiratory complaints were assessed as mild chronic 
obstructive pulmonary disease, asthma, and reactive airway 
disease.  He was noted, however, to have had a history of 
asbestos exposure, and X-ray studies showed mild pleural 
thickening.  The VA examiner in November 2002 found that the 
pleural thickening was consistent with asbestosis and the 
veteran's history of asbestos exposure, and in December 2002 
the RO granted service connection for asbestosis.

Pulmonary function studies in September 2000 revealed the FVC 
to be normal, although other lung capacity indicators were 
reduced, which were assessed as very mild lung disease.  The 
VA examination in November 2002 revealed an FVC of 75 percent 
of predicted and diffusion capacity of 79 percent, which the 
examiner assessed as mild airway disease.  A VA computerized 
tomography (CT) scan of the chest in December 2002 disclosed 
no significantly abnormality other than a minimal degree of 
pleural thickening with slight nodularity.

The veteran's private treatment records include the report of 
an August 2003 CT scan of the chest, which revealed no 
abnormality in the lungs.  His private physician found that 
although he reported a history of asbestos exposure and 
having been given a diagnosis of asbestosis, the CT scan 
revealed no evidence of any pulmonary disorder and there was 
no clinical evidence of pulmonary compromise.

The veteran presented a June 2004 private medical record 
reflecting "decreased vital capacity 66%."  He contends 
that, based on this evidence, he is entitled to a higher 
rating for asbestosis.  Pulmonary function studies obtained 
in conjunction with a July 2004 VA examination revealed an 
FVC of 60 percent and diffusion capacity of 83 percent.  
During the examination the veteran reported experiencing 
shortness of breath after walking 100 feet, and a chronic 
productive cough.  He denied the use of oxygen or any 
bronchodilator or inhalers to help him breathe, and stated 
that he did "fairly well."  On examination he was in no 
acute distress and there was no evidence of barrel-chesting, 
deformities, the use of accessory muscles in breathing, or 
retractions.  He was able to fully expand the lungs, with no 
diaphragmatic excursions.  His lungs were clear in all fields 
without adventitious breath sounds, and there was no evidence 
of pitting, ridges, or bands in the nails or clubbing of the 
extremities.  The examiner did not indicate whether the 
veteran's complaint of shortness of breath was due to a 
pulmonary disorder, or his nonservice-connected coronary 
artery disease.

The examiner reviewed the results of the December 2002 VA CT 
scan and the July 2004 pulmonary function studies and 
provided an assessment of mild restrictive lung disease.  In 
accordance with Diagnostic Code 6833, however, the FVC of 
60 percent resulting from the July 2004 pulmonary function 
studies would support a rating of 60 percent, which is 
indicative of more than mild lung disease.  It is not clear, 
therefore, whether the results of the pulmonary function 
studies truly reflect the severity of the pulmonary 
disability.

Given the CT scans showing no more than a minimal degree of 
pleural thickening with slight nodularity; the absence of any 
clinical findings in the examination report pertaining to a 
pulmonary disorder; the private physician's finding of no 
pulmonary disability; and the absence of any medical evidence 
showing treatment for a pulmonary disorder, the Board finds 
that the results of the pulmonary function studies are 
inconsistent with the remaining evidence.  In this regard the 
Board notes that the medical evidence indicates that the 
veteran has a history of manipulating his medical findings to 
support his contentions.  For these reasons the Board finds 
that an additional examination and pulmonary function studies 
are required, with an assessment by the physician regarding 
the reliability of the results of the pulmonary function 
studies.

Accordingly, the issue of entitlement to a higher rating for 
asbestosis is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a pulmonary 
disorder since January 2001.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

2.  The RO should provide the veteran an 
additional VA pulmonary examination in 
order to determine the true severity of 
his service-connected asbestosis.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  

The examiner is asked to complete a 
pulmonary examination and document the 
symptoms and clinical findings of a 
pulmonary disability.  The examination 
should include pulmonary function 
studies, and the examiner should provide 
an assessment of whether the results of 
the studies reflect the true severity of 
any pulmonary disability.  In other 
words, the examiner should provide an 
opinion on whether the results of the 
pulmonary function studies are supported 
by objective evidence of pulmonary 
disability, and therefore reliable in 
determining the severity of asbestosis.  
The examiner should provide the rationale 
for his/her opinion.

In addition, the examiner should 
distinguish, to the extent possible, the 
symptoms caused by his service-connected 
asbestosis, and any other pulmonary 
disorders or other disorders affecting 
his respiratory function.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


